Citation Nr: 1747764	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease prior to June 4, 2015.

2.  Entitlement to an initial evaluation in excess of 60 percent for ischemic heart disease on or after June 4, 2015.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for ischemic heart disease and assigned a 10 percent evaluation effective from July 21, 2010.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript is of record.

The Board remanded the case for further development in April 2015.  That development was completed, and the case has since been returned to the Board for appellate review.  

During the pendency of the appeal, the Agency of Jurisdiction (AOJ) increased the evaluation for ischemic heart disease to 60 percent effective from June 4, 2015.   Because that evaluation does not represent the highest possible benefit, the issue remains in appellate status as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that additional evidence has been received since the case was last adjudicated by the AOJ.  However, in August 2017, the Veteran's representative submitted a waiver of the AOJ's initial consideration of the evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 4, 2015, there is evidence of cardiac dilatation revealed on echocardiograms, but the Veteran did not have more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent

2.  Since June 4, 2015, the Veteran's ischemic heart disease has not been manifested by chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  For the period from July 21, 2010, to June 4, 2015, the criteria for an initial evaluation of 30 percent, but no higher, for ischemic heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7006 (2016).

2.  Since June 4, 2015, the criteria for an initial evaluation in excess of 60 percent for ischemic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 43.102, 3.159, 4.1-4.14, 4.104, Diagnostic Code 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
  
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

The Veteran's service-connected ischemic heart disease is currently assigned a 10 percent evaluation from July 21, 2010, to June 4, 2015, and a 60 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7006.

Under Diagnostic Code 7006, a 10 percent evaluation is assigned when there is a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent evaluation is contemplated when there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that  results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is assigned when there is chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted during and for three months following a myocardial infarction, documented by laboratory tests.

Initially, the Board notes that the Veteran had a myocardial infarction in November 2009.  The appeal period begins on July 21, 2010.  Thus, more than three months had passed following the myocardial infarction, and a 100 percent evaluation cannot be granted on this basis during either time period on appeal.


I.  Prior to June 4, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent evaluation for ischemic heart disease prior to June 4, 2015.

The medical evidence shows that the Veteran has had cardiac dilatation during this appeal period.  In this regard, the September 2010 VA examination report indicates that echocardiogram results revealed that his left atrium was mildly dilated.  An August 2013 private echocardiogram also found that his left atrium was mildly dilated.  In addition, a July 2015 VA medical record indicated that a December 2013 echo summary again found that his left atrium was mildly dilated.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that a 30 percent evaluation is warranted for this time period.

The Board has also considered whether the Veteran is entitled to an initial evaluation in excess of 30 percent prior to June 4, 2015.  However, the evidence does not show that he had more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In fact, the September 2010 VA examiner indicated that there was no evidence of congestive heart failure, and upon testing, he had an ejection fraction of 60 to 65 percent.  He also had 9 to 10 METS estimated on stress testing.  An August 2013 echocardiogram report also indicated that there was no congestive heart failure, and the Veteran had an ejection fraction of 55 to 60 percent.  A May 2014 VA medical record further noted no prior congestive heart failure.  In addition, VA medical records indicate that, in July 2014, the Veteran walked for over 6 minutes, achieved 7.7 METS, and had no symptoms at peak exercise or EKG changes.  Therefore, the Board concludes that the Veteran is entitled to a 30 percent evaluation, but no higher, for his ischemic heart disease prior to June 4, 2015.


II.  On or After June 4, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 60 percent for ischemic heart disease on or after June 4, 2015.

The evidence does not show that the Veteran has had chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  In this regard, the June 2015 VA examiner stated that the Veteran has not had congestive heart failure, and testing revealed 3 to 5 METs and an ejection fraction of 55 to 60 percent.  VA medical records dated in October 2015 noted left ventricular ejection fraction with stress below normal at 47 percent.  It was also noted that the Veteran did very well on testing and achieved 7.7 METs with no symptoms or EKG changes.  In addition, a January 2016 VA examiner again indicated that the Veteran did not have congestive heart failure and that he had an ejection fraction at 55 to 60 percent and 3 to 5 METs.  A private medical record dated in August 2016 further shows that the Veteran had an ejection fraction of 60 to 65 percent in May 2016.  As such, the criteria for an initial evaluation in excess of 60 percent have not been met for the period beginning on June 4, 2015.

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial 30 percent evaluation, but no higher, for ischemic heart disease prior to June 4, 2015, is granted.

Entitlement to an initial evaluation in excess of 60 percent for ischemic heart disease on or after June 4, 2015, is denied.





REMAND

The Veteran has asserted that he is unable to work due, in part, to his service-connected ischemic heart disease. See e.g. September 2016 VA Form 21-8940.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of an increased rating claim when such a claim is raised by the record.  Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. Â§Â§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


